Case 1:20-cv-01114-RBK-KMW Document 17 Filed 08/26/21 Page 1 of 4 PageID: 170




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


  RUFUS WILLIAMS,
                                                                   Civil Action
          Plaintiff,                                        No. 20-1114 (RBK) (KMW)

  v.
                                                               OPINION & ORDER
  WILLINGBORO TOWNSHIP, et al.,

          Defendants.

ROBERT B. KUGLER, U.S.D.J.

        Before the Court is Plaintiff’s motion to amend and proposed second amended complaint.

(ECF No. 11.) In earlier Opinions, the Court had dismissed Plaintiff’s initial complaint and first

amended complaint, for failure to comply with Federal Rule of Civil Procedure 8. (ECF Nos. 2,

6.)

        In his second amended complaint (hereinafter “Complaint”), Plaintiff narrowed his claims

and offered a few more relevant details regarding some of the Defendants. Plaintiff now names:

(1) Risoldi’s Automotive; (2) Michael Risoldi; (3) Willingboro Township; (4) Willingboro Police

Department; (5) Detective Michael Lippincott; (6) Detective Brandon Whitham; (7) Officer Sean

Malone; (8) Burlington County Jail; (9) Sergeant Ryan McHugh; (10) Corrections Officer K. Cain;

(11) and FBI Agent Anthony Dipietro as Defendants in this matter.

        For example, the Complaint offers more details as to Defendant Malone, explaining when,

why, and how Defendant Malone engaged in an illegal traffic stop and then planted narcotics on

Plaintiff. (ECF No. 11, at 11, 14-15.) Critically, the Complaint describes how the traffic stop was

illegal by explaining how it lacked probable cause, alleging that Defendant Malone falsely claimed

that Plaintiff ran a red light.
Case 1:20-cv-01114-RBK-KMW Document 17 Filed 08/26/21 Page 2 of 4 PageID: 171




        The majority of the remainder of the Complaint does not, however, provide those critical

details. For example, as to Defendant Whitham, the Complaint alleges that he provided false

testimony to the courts but does not explain how the testimony was false or when he gave the

testimony. Similarly, Plaintiff alleges that Defendant Whitham filed false reports, but fails to

explain how the reports were false, when he filed the reports, or what were the general contents of

the reports.

        Plaintiff’s claims against a particular defendant cannot rely solely on legal conclusions, the

complaint must allege “sufficient factual matter” to show that the claim is facially plausible. See

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the [alleged] misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“a pleading that offers ‘labels

or conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”).

        In other words, Plaintiff cannot simply allege that a defendant provided false reports, false

testimony, false tickets, or violated dozens of laws, without explaining the factual circumstances

underlying each claim, i.e., the who, what, when, where, and how, of each claim.

        In light of Plaintiff’s efforts to improve his Complaint, the Court will deny leave to amend,

but allow Plaintiff to submit an amended complaint with the more specific information discussed

in this Opinion. Additionally, because it will be critical to whether his claims have merit, Plaintiff

shall identify and if possible, provide a copy of each criminal complaint, disciplinary sanction, or

indictment involved in this case. Plaintiff shall also specify the results of those cases, i.e., whether

those cases have been dropped, dismissed, discharged, whether they remain pending, or whether

he received a conviction and sentence.



                                                   2
Case 1:20-cv-01114-RBK-KMW Document 17 Filed 08/26/21 Page 3 of 4 PageID: 172




       Once again, in any amended complaint, Plaintiff shall: (1) “refrain from repeating

allegations, unless absolutely necessary; (2) include allegations about each defendant in a single

location rather than scattering the allegations throughout the pleading; (3) refrain from going into

detail about every single discussion that may have occurred, unless absolutely relevant to the

claims; (4) refrain from discussing” background information or other events that “only have a

tangential relation to the underlying claims; (5) refrain from arguing and using conclusive

allegations;” and (6) refrain from discussing reactions, feelings, conjecture, and thoughts, after

each of Defendants’ actions. Mobley v. Wetzel, No. 14-00035, 2016 WL 11452949, at *1–2 (M.D.

Pa. Feb. 11, 2016) (emphasis added).

       With regard to Plaintiff’s letter again requesting counsel, (ECF No. 15.), the Court cannot

appoint counsel without first determining whether Plaintiff’s claims have arguable merit. Tabron

v. Grace, 6 F.3d 147, 155 (3d Cir. 1993). As discussed above, Plaintiff’s Complaint is missing

critical information that is relevant to whether Plaintiff’s claims have arguable merit.

Consequently, as Plaintiff has not yet provided the Court with that information, the Court will deny

his request to appoint counsel. Accordingly,

        IT IS, on this _25th_ day of August, 2021,

       ORDERED that Plaintiff’s motion for leave to amend, (ECF No. 11.), is DENIED

WITHOUT PREJUDICE; and it is further

       ORDERED that Plaintiff’s request to appoint counsel, (ECF No. 15.), is DENIED

WITHOUT PREJUDICE; and it is further

       ORDERED that within 30 days from the date of this Order, Plaintiff may move to reopen

his case, attaching to any such motion a proposed third amended complaint which must include

the information discussed above, and it is further



                                                 3
Case 1:20-cv-01114-RBK-KMW Document 17 Filed 08/26/21 Page 4 of 4 PageID: 173




       ORDERED that the Clerk of the Court shall serve Plaintiff with this Opinion and Order

by regular U.S. mail and CLOSE this case.



                                                        s/Robert B. Kugler
                                                        ROBERT B. KUGLER
                                                        United States District Judge




                                             4
